     Case 1:19-cv-00070-DAD-SKO Document 25 Filed 07/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DANIEL ACEDO,                                      No. 1:19-cv-00070-DAD-SKO (HC)
12                       Plaintiff,
13           v.                                         ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR A CERTIFICATE APPEALABILITY
14   JOSIE GASTELLO, Warden,
                                                        (Doc. No. 23)
15                       Defendant.
16

17           Plaintiff Daniel Acedo is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On August 29, 2019, the court adopted in full the June 3, 2019 findings and

21   recommendations issued by the assigned magistrate judge. (Doc. Nos. 17, 19.) In that order

22   adopting the findings and recommendations, the court denied Acedo’s petition for federal habeas

23   relief due to his failure to exhaust his claims and because his petition, in any event, did not state a

24   cognizable claim for federal habeas relief. (Doc. No. 19 at 1–2.) The court also declined to issue

25   a certificate of appealability. (Id. at 2–3.)

26           On May 27, 2020, plaintiff moved for reconsideration under Federal Rule of Civil

27   Procedure 60(b). (Doc. No. 21.) On June 4, 2020, the court denied the motion for

28   reconsideration because Acedo failed to state a cognizable claim for federal habeas relief. (Doc.
                                                        1
     Case 1:19-cv-00070-DAD-SKO Document 25 Filed 07/02/20 Page 2 of 3

 1   No. 17 at 3–4.) The court also concluded that, in any event, Acedo had failed to identify any

 2   evidence that would vindicate his claims, and that he neglected to explain why any such evidence

 3   was unavailable to him when he first initiated this action. (Doc. No. 17 at 3–4.) Simply claiming

 4   that he found unspecified evidence “after reviewing records” does not suffice under Local Rule

 5   230(j).

 6             On June 22, 2020, petitioner filed a motion for a certificate of appealability. A prisoner

 7   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 8   his petition, as an appeal is only allowed under certain circumstances. See 28 U.S.C. § 2253;

 9   Miller-El v. Cockrell, 537 U.S. 322, 335–336 (2003). In addition, Rule 11 of the Rules

10   Governing Section 2254 Cases requires that a district court issue or deny a certificate of

11   appealability when entering a final order adverse to a petitioner. See also Ninth Circuit Rule 22-

12   1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th Cir. 1997).

13             If, as here, a court had denied the petition for a writ of habeas corpus, the court may only

14   issue a certificate of appealability when “the applicant has made a substantial showing of the

15   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

16   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

17   that) the petition should have been resolved in a different manner or that the issues presented

18   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

19   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). While the petitioner is not

20   required to prove the merits of his case, he must demonstrate “something more than the absence
21   of frivolity or the existence of mere good faith on his . . . part.” Miller-El, 537 U.S. at 338.

22             But, as before, the court again concludes that petitioner has not made the required

23   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

24   appealability. Petitioner’s arguments amount to a either a restatement of his earlier arguments or

25   a disagreement with the court’s analysis, neither of which indicate manifest injustice. And

26   contrary to petitioner’s argument that the court denied habeas relief on purely procedural grounds,
27   the court emphasizes that his request to have his RVRs be expunged is not a cognizable federal

28   habeas claim. (Doc. No. 17 at 4.) Petitioner simply failed to “allege a violation of a
                                                         2
     Case 1:19-cv-00070-DAD-SKO Document 25 Filed 07/02/20 Page 3 of 3

 1   constitutional right [and] show how his custody is in violation of the Constitution or federal law.”

 2   (Id.) Reasonable jurists would not find the court’s determination that petitioner is not entitled to

 3   federal habeas corpus relief wrong or debatable, and they would not conclude that petitioner is

 4   deserving of encouragement to proceed further. The court therefore again declines to issue a

 5   certificate of appealability.

 6           Accordingly, petitioner’s motion for a certificate of appealability (Doc. No. 23) is denied.

 7   IT IS SO ORDERED.
 8
         Dated:     July 1, 2020
 9                                                         UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
